DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 6/14/2022 have been entered, wherein claims 6-14 are withdrawn and claim 15 is cancelled. Accordingly, claims 1-5 have been examined herein. The previous 35 USC 112(a) rejection has been withdrawn due to applicant’s amendments. This action is Final. 
Claim Objections
2. Claim 1 is objected to because of the following informalities:  
Claim 1, sixth line from bottom, “the polishing wheel and the polished workpiece or the moment generated on the detection shaft” should read  “the polishing wheel and the polished workpiece 
Claim 1, fourth line from bottom, “consistent with the preset pressure or moment” should read “consistent with the preset pressure 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (USPGPUB 20030003847), hereinafter Yi, in view of Luthi et al. (US PGPUB 20150133034), hereinafter Luthi, and further in view of NPL1 (Multi-Axis Force/Torque Sensors) (See attached NPL1 document).
Regarding claim 1, Yi teaches a method for detecting, controlling and automatically compensating pressure in a polishing process (paragraph 0011), wherein it comprises the following steps: 
detecting a pressure between a polishing tool and a polished workpiece by a detection shaft in a direction of force (Yi teaches a substantially stationary torque sensor 120 is provided to sense a torque on the polishing tool 24 during the polishing cycle that is related to the pressure being applied by the polishing head 26 to the surface of the mold pin 14 [0038]. Fig. 3, the torque sensor 120 comprises torque sensor body members (128 and 124) mounted on shaft 116. It would have been obvious to a person having ordinary skill in the art that Yi teaches detecting a pressure between a polishing tool and a polished workpiece by a detection shaft in a direction of force. Doing so would allow the device to function as intended.), and outputting the detected pressure to a controller (paragraph 0044, lines 1-4); 
comparing by the controller the pressure detected by the detection shaft with a preset pressure and determining whether there is a difference between them (paragraph 044, lines 3-9), and if there is not a difference, repeating the last step, or if there is a difference, carrying out a next step (paragraph 044, last 7 lines; “the feedback control system dynamically adjusts the “Z” axis position of the polishing spindle assembly in response to the torque sensed by the torque sensors to maintain a substantially constant torque on the polishing tool during the polishing cycle”; “The feedback system dynamically adjusts” teaches that it continuously “repeats the last step, or if there is a difference, carrying out a next step”); 
calculating by the controller a compensation feeding amount based on the difference (paragraph 0044, lines 8-12) and outputting an adjustment signal (paragraph 0044, lines 11-12) to an adjustment shaft (paragraph 0027, fig. 1; adjustment shaft comprises slide block 62 mounted on linear slide assembly 52 to guide movement of polishing spindle along the Z axes through a servomotor 60) based on the compensation feeding amount (paragraph 0044, lines 9-18); 
moving the adjustment shaft (fig. 1, paragraph 0027; elements 62, 52 and 60) correspondingly based on the adjustment signal (paragraph 0044, line 13) so as to drive the polishing tool or the polished workpiece to move correspondingly to adjust a relative position between the polishing tool and the polished workpiece (paragraph 0044, lines 13-19; element 14 acts as the polished workpiece) so that the pressure between the polishing tool and the polished workpiece or the moment generated on the detection shaft by the pressure between the polishing tool and the polished workpiece tends to be and keeps consistent with the preset pressure or moment (paragraph 0044, lines 9-25); and 
in the polishing process, continuously repeating the foregoing steps to keep the pressure between the polishing tool and the polished workpiece constant all the time (paragraph 0044, last 7 lines; Yi uses the phrase “dynamically adjusts” to teach continuously repeating). 
Yi may not explicitly teach a polishing wheel as the polishing tool. 
However, Luthi teaches a machine tool comprising a workpiece holder and a spindle head (element 18, figures 1 and 2, paragraph 0090) for receiving a tool, particularly a grinding wheel (element 20, figures 1 and 2, paragraph 0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yi to incorporate the teachings of Luthi to provide a method and device for controlling and automatically compensating pressure in a polishing process. Specifically, replacing the polishing head of Yi’s device with a wheel. Yi teaches the spindle is operable to receive a polishing tool in a receiving tool chuck (element 112, fig 3; paragraph 0037). Receiving tool chucks are known in the art to accept different tools. Replacing the polishing head with a wheel would increase the polishing surface area which results in shorter polishing time. 
Yi in view of Luthi teaches wherein the detection shaft comprises a torque sensor 120. Yi in view of Luthi may not explicitly teach wherein the detection shaft comprises a force sensor.
However, NPL1 teaches a multi-axis force/torque sensor which measures all six components of force and torque. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yi in view of Luthi to incorporate the teachings of NPL1 to provide a multi-axis force/torque sensor. Specifically, it would have been obvious to replace the torque sensor 120 with a multi-axis force/torque sensor which measures all six components of force and torque. Doing so would allow the device to better monitor pressure and adjust the operating instructions accordingly to keep constant pressure throughout the polishing process in order to aid in preventing damage to the workpiece. 
Regarding claim 2, Yi in view of Luthi and further in view of NPL1 teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 1. Additionally, Yi, as modified, teaches wherein the difference comprises a positive difference and a negative difference (paragraph 0044, last 7 lines; “As the torque increase or decreases due to polishing pressure fluctuations” teaches a positive and negative difference.).
Regarding claim 3, Yi in view of Luthi and further in view of NPL1 teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 2. Additionally, the Yi, as modified, teaches wherein the polishing wheel (Luthi’s wheel now in place of Yi’s polishing head) is fixed to the detection shaft (Yi’s detection shaft comprises torque sensor body members (128 and 124) mounted on shaft 116 (fig. 3). As seen in figure 3, Yi’s polishing head (now replaced with Luthi’s wheel) is fixed with the same shaft used in the detection shaft assembly), and the detection shaft is fixed to the adjustment shaft (Yi’s adjustment shaft comprises elements 62, 60 and 52. Fig. 1 shows the polishing spindle assembly (comprising the wheel and detection shaft) operatively connected to the linear slide assembly (element 52) through a tilt mechanism (84) (Paragraph 0031, line 1)) .
Regarding claim 4, Yi in view of Luthi and further in view of NPL1 teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 3. Additionally, Yi, as modified, teaches wherein if the controller determines that there is a positive difference between them, the controller calculates a negative compensation feeding amount based on the positive difference, and outputs an adjustment signal to the adjustment shaft based on the calculated negative compensation feeding amount, and the adjustment shaft moves away from the polished workpiece based on the adjustment signal so as to drive the polishing wheel to move away from the polished workpiece to adjust a relative position between the polishing wheel and the polished workpiece (paragraph 0044, lines 9-25; “As the torque increases or decreases” and “dynamically adjusts the “Z” axis position”  and “a substantially constant contact pressure applied by the polishing head to the surface of the mold pin” teaches the controller calculates both negative and positive compensation feeding amounts which are then applied as an axis position correction signal to correspondingly adjust the position of the polishing tool in a positive or negative direction.).
Regarding claim 5, Yi in view of Luthi and further in view of NPL1 teach the method for detecting, controlling and automatically compensating pressure in a polishing process as detailed above in claim 3. Additionally, Yi, as modified, teaches wherein if the controller determines that there is a negative difference between them, the controller calculates a positive compensation feeding amount based on the negative difference, and outputs an adjustment signal to the adjustment shaft based on the calculated positive compensation feeding amount, and the adjustment shaft moves towards the polished workpiece based on the adjustment signal so as to drive the polishing wheel to move towards the polished workpiece to adjust a relative position between the polishing wheel and the polished workpiece (paragraph 0044, lines 9-25; “As the torque increases or decreases” and “dynamically adjusts the “Z” axis position”  and “a substantially constant contact pressure applied by the polishing head to the surface of the mold pin” teach the controller calculates both negative and positive compensation feeding amounts which are then applied as an axis position correction signal to correspondingly adjust the position of the polishing tool in a positive or negative direction.).
Response to Arguments
4. Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Applicant argues Yi in view of Luthi fails to teach the amended claim language of “wherein the detection shaft comprises a force sensor”. The examiner respectfully disagrees. Yi in view of Luthi was not relied upon to teach the amended claim language. Rather, Yi in view of Luthi and further in view of NPL1 was relied upon to teach the amended claim language. See above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723